DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/30/2020 has been entered.
Claims 3, 9, 23, and 28 were canceled. Claims 1-2, 4-8, 10-13, 15-17, 20-21, and 24-27 are currently pending and subject to examination below.

Manner of Making Amendments under 37 CFR 1.121
In the interest of expediting prosecution, Applicant’s submission has been accepted. However, the claim set markings shown do not all correctly reflect the actual changes being presently made (see at least for claims 6, 12, and 27). Please assure that all claims being currently amended are presented with markings to indicate the changes that have been made relative to the immediate prior version. See MPEP 714.

Claim Objections
Claims 1, 10, 12, 13, 13, 15, 16, 17, 21, 24, and 26 are objected to because of the following informalities:  
Claim 1 recites a Markush-type group of alternatives in lines 14-16:
…said biologically selective agents being selected from the group consisting of antibodies, aptamers, peptides, DNA/RNA…
	Claim 12 recites this same language.
	This listing of alternatives is missing a concluding “and” transition between the last two alternatives. Secondly, the slash mark is understood to indicate DNA or RNA, but may be a source of confusion. 
To clarify, please replace “DNA/RNA” with “DNA and RNA” in claims 1 and 12. 
If a different meaning is intended, then other appropriate correction should be made.
Claim 1 (see at page 3, second paragraph, first line), please insert a comma so as to read “source of light, wherein”.
Claim 10 recites a Markush-type group of alternatives using the phrasing “selected from a group of”. Please replace “selected from a group of” with “selected from the group consisting of”, to conform with traditional language for alternative limitations. 
Claim 12 recites “leastfirst” (see on page 6, second paragraph). A space is needed between the words.
Claim 12 recites “at least , said first,” (see on page 6, the last full paragraph beginning “a light sensitive detector…”, at line 2 of that paragraph). Please remove the extraneous comma.
Claim 12 recites “third- protein” (see at page 6, fourth-to-last line). The extraneous hyphen should be removed.
Claim 12 recites “have n at-least” (see at page 6, third-to-last line), which should apparently read “have an at least”.
Similarly in claim 12, “at-least” (see at page 6, last line) should apparently read “at least” with no hyphen.
Claim 12 recites “indicative of disease state”, which seems to be missing a word like “a” before “disease state”. See at last full paragraph (claim set onpage 7, line 1).
Claim 12 recites “at least one of said first second disease states” (see at page 7, line 4), which should apparently read “at least one of said first and second disease states”.
Claim 12 recites “said first and second disease states of ovarian cancer” (see claim set on page 7, lines 3-4. The claim previously refers to “first and second disease states [that] are primary or metastatic ovarian serous papillary carcinoma”. It appears that Applicant is referring back to these first and second disease states previously mentioned. 
The claim however does not previously use the terminology of “first and second disease states of ovarian cancer”. 
The use of different terminology when referring back to the same part/element may present confusion.
Please use consistent terminology throughout the claims. Thus Applicant could refer to “said first and second disease states of primary or metastatic ovarian serous papillary carcinoma” or simply to “said first and second disease states”.
Dependent claims 13, 15, 16, 17, and 24 recite “The GMR biosensor of Claim 12 for detecting the presence of an array of biomarker proteins of claim 12”. The duplicate reference to claim 12 appears redundant. Applicant could perhaps recite simply “The GMR biosensor of 
Claim 13 recites “the Ryanodine receptor is Ryanodine receptor 2 or Ryanodine receptor”. Possibly, Applicant intends “the Ryanodine receptor is Ryanodine receptor 2 or Ryanodine receptor 3” (as in claim 4).
Claim 21, lines 2 and 3, please remove the extraneous hyphens before the word “an”.
Claim 21, a transition word such as “and” is needed between the two wherein clauses.
Claim 24, “wherein said detector permitting” should apparently read “wherein said detector permits”.
Claim 26, line 3, “are present also permit” should apparently read “are present, and also permits”. If this is not the intended meaning, then other clarification for grammar would be needed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-13, 15-17, 20-21, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Written Description
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).  Importantly, the claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  See MPEP 2163.
	In the present case, the claims as a whole encompass a genus of biomarkers having an at least two-fold up- or down- regulation indicative of “states” of primary or metastatic ovarian serous papillary carcinoma. The biomarkers are therefore identified in terms of desired functional characteristics, namely that they are biomarkers indicative of states of ovarian cancer; and specifically because they are up- or down- regulated in such states. 

The claims thereby encompass a large genus that is characterized by substantial variability. The biomarkers of claim 1 could be any type of molecule (protein, nucleic acid, etc.) so long as it is up- or down- regulated in a state of ovarian cancer. Thus, claim 1 encompasses a system for detecting Fibronectin, Apolipoprotein A-1, Calreticulin, Complement C7, Collagen Type I, EGFR, MUC1 and Ryanodine receptor, where these could be detected for example at the protein or the DNA or mRNA level. The specification does not support detection at the DNA or mRNA level, for example, as it does not reasonably confirm that these biomarkers would indeed be elevated at the claimed fold levels in the disease states as claimed.

	Furthermore, claim 5 more broadly recites “other biomarker proteins that are up- or down- regulated at least two-fold in ovarian cancer disease states”. This terminology of “disease states” is not limited to particular stages of ovarian cancer but could also encompass various concepts such as pathological course e.g., disease recurrence or amelioration, development of mutations of the cancer, etc.
Thus, claim 5 recites that the system further includes biomarker proteins, in which the biomarker proteins are defined solely in terms of desired functional characteristics.

Claim 27 also lacks adequate written description for the claimed “means for detecting absence of primary and metastatic ovarian serious papillary carcinoma…” as the limited 

While it was well-known in the art how detect the presence of a known molecule, it was not routine to predict which molecules would be biomarkers/ would permit determination of a disease state (e.g., such as absence of primary and metastatic ovarian serious papillary carcinoma as recited in claim 27, or ovarian cancer disease states as recited in claim 5).
	The instant specification reports that the biomarker proteins collagen Type I, TIMP-3, fibronectin, calreticulin, EGFR, and MUC1 are upregulated clinically at least two-fold or higher in metastatic ovarian serous papillary carcinoma, as compared with primary ovarian serous papillary carcinoma [0113]. The specification further reports that a second set of biomarker proteins, namely apolipoprotein A-1, complement component 7, mitogen activated protein kinase 13, and ryanodine receptor are upregulated at least two-fold or higher in primary ovarian serous papillary carcinoma, as compared with metastatic ovarian serous papillary carcinoma.
	The experimental findings that these specific protein sets were upregulated at least two-fold or higher in primary or in ovarian serous papillary carcinoma, respectively, cannot be reasonably extrapolated to the large genera being claimed which are of large size and substantial variability.
	In particular, the knowledge that collagen Type I, TIMP-3, fibronectin, calreticulin, EGFR, and MUC1 are upregulated clinically at least two-fold or higher in metastatic ovarian serous papillary carcinoma does not put one in possession of the entire genus of biomarkers that 
For example, from the knowledge that TIMP-3 is upregulated, one cannot envision the identities of any other biomarkers that would also be upregulated. Rather, empirical testing would be necessary to determine whether a candidate molecule would fall within the claimed genus or not. Saying that there are at least three biomarkers in an array does not connote any structure and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not.
	As a result, one skilled in the art would need to conduct basic exploratory research studies in order to study different disease states and to determine what molecules may be up- or down-regulated at least two-fold in disease states, such as ovarian cancer disease states. 
	Similarly, such basic exploratory research studies would be needed to ascertain what “means” might be used for detecting absence of primary and metastatic ovarian serous papillary carcinoma, as in claim 27.
As discussed by the Court in Abbvie Deutschland v. Janssen Biotech and Centocor Biologics, App. No. 2013-1338, 1346 (Fed. Cir., July 1, 2014)), “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.” (emphasis added) and then state: " Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In the present case, the claimed biomarkers are identified only in terms of desired functional characteristics. With the exception of the two sets of specific biomarkers disclosed, no complete or partial structure of any other biomarkers are described. Absent a disclosure of partial structure common to the members of the genus, there is no disclosed correlation between structure and the desired functional properties. Furthermore, there is evidence of unpredictability in that even the same biomarker could be elevated or not in a disease state depending on variables such as the sample type (see below). As a result, one cannot visualize or recognize the identities of the members of the genus. Rather, as above, one skilled in the art would need to screen to identify additional members of the genus; and would need to do this for every possible “disease state”. Although the claims now indicate that the disease states are stages of primary and metastatic ovarian serous papillary carcinoma, there could still be various stages encompassed (and claims 26-27 suggest that a “lack of state” would also be encompassed by this terminology). 
Appellant has argued on the record that there is no “reason to predict that any particular bioindicator useful for the detection or the presence vs. absence of cancer would be suitable for discriminating between first and second stages of primary and metastatic ovarian serous papillary carcinoma” (Reply of 9/1/2016 at page 28). Such remarks indicate that the identities of the 
Appellant is claiming that which has not yet been identified, and which could not be identified by one of skill in the art absent trial and error screening. The recitation of biomarkers that are up- or down-regulated at least two-fold and are indicative of a disease state represents at best an invitation to experiment to first identify, then characterize, and then use molecules defined only by their desired properties. An adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Similar to University of Rochester, here, the full breadth of the claims fails to meet the written description provision of 35 U.S.C. §112(a).  
In addition, the specification fails to demonstrate evidence of possession of the claimed subject matter because while the specification suggests at [0113] specific sets of biomarker proteins, there is evidence of unpredictability in that not all of the named proteins were actually found to be up- or down-regulated by at least two-fold in the examined disease state. For example, the published application at [0169] reports that mitogen activated protein kinase 13 was not detected in any of the cell supernatants or media examined. Therefore, although MAPK 13 is suggested in the specification as a suitable biomarker, it has not been reasonably confirmed that MAPK 13 would actually possess the necessary functional characteristics.
In a postfiling publication by Appellants, it was similarly found that MAPK13 could not be detected in supernatant samples (Kaja et al., “Detection of novel biomarkers for ovarian cancer with an optical nanotechnology detection system enabling label-free diagnostics” Journal 
Similarly, although TIMP 3 is specifically disclosed as a species of biomarker that is up- or down-regulated at least two-fold, the instant specification reports that TIMP-3 levels were only slightly elevated in ovarian cancer cell supernatant, and elevation was not seen in all cell lines studied (published application at [0065] and Table 12). This indicates that TIMP 3 would not be predictably elevated at least two-fold in all disease states. The disclosed examples therefore indicate that even the same marker might or might not be altered to the recited degree depending on various factors, including the cancer cell line being studied. Accordingly, it is maintained that with the exception of those biomarkers specifically named in the claims, one cannot visualize the identities of the biomarkers of the claimed genus based on the specification. 
At best, one would need to conduct empirical testing to assess whether a given biomarker would fall within the genus or not, as well as to assess whether a given combination or set of biomarkers would be capable of determining an ovarian cancer disease state.
	The claims also lack adequate written description for the following reasons. Although it was known in the prior art how to prepare antibodies, aptamers, or DNA/RNA capable of binding to known and fully characterized biomolecules, this would not be possible without knowing what the biomarker is. Since the biomarkers themselves are not adequately described and the members of the genus cannot be recognized or visualized, it follows that species that are selective for such biomarkers are also not adequately described. Furthermore, the specification does not describe actual reduction to practice of any peptides that are selective for a biomarker. No common partial structure or other relevant identifying details are described that would allow 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, 13, 15-17, 20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the measurement system of claim 3, further comprising “other biomarker proteins biomarkers”. But as discussed in the PTAB decision mailed 10/30/2020 on page 18, “the structure itself does not comprise any biomarkers”, thus it is unclear how there could be “other” biomarkers.
The newly added term “biomarkers” (“other biomarker proteins biomarkers”) is redundant and does not remedy, as it has the same effect of saying that the system comprises other protein biomarkers.

In particular, where claim 1 discusses biomarkers, this is in reference to biomarkers in the media (sample) to be assayed using the system. Likewise, the specification indicates that the biomarker proteins are in the sample to be analyzed, and not part of the system/apparatus itself. 
The claim is indefinite because it is subject to multiple plausible constructions. It is not clear whether claim 5 should be interpreted as meaning that other biomarker proteins are actually present as component parts of the system, or alternatively if the claim means simply that the system is capable of detecting such other biomarker proteins. It appears that Appellant intends the latter and so the claim should be reworded accordingly; otherwise, additional clarification is needed. 
See also MPEP 2115, material or article worked upon does not limit apparatus claims.
It Applicant does actually intend that the system actually includes biomarker proteins (and not merely agents for binding the biomarker proteins), then clarification would also be needed since the system of claim 1 does not include biomarker proteins, so the recitation of “other” biomarker proteins in claim 5 does not follow.


Claim 13 similarly recites a GMR biosensor of claim 12, “further including other biomarker proteins”. This claim language is indefinite for the same reasons as detailed above for claim 5. As currently amended, the GMR biosensor of claim 12 does not include any biomarker proteins. According to the specification, the biomarker proteins are what would be detected in the sample, using the GMR biosensor. The biomarkers to be detected are not component parts of the biosensor itself, thus it is not clear how there could be “other biomarker proteins” included in the biosensor. 

Claims 15, 16, 17, 20, and 27 recite the limitation “the system”. There is insufficient antecedent basis for this limitation in the claims. Claim 12 does not recite any system. To remedy, Applicant could replace “the system” with “the GMR biosensor”, if this is consistent with Applicant’s intended meaning.

Claim 11 recites the limitation “the array of said at least first, second, and third biomarkers”. There is insufficient antecedent basis for this limitation in the claims. Claim 11 is currently amended to depend from claim 1. Claim 1 recites an array, but an array of agents (not an array of biomarkers). Furthermore, claim 11 refers here to detecting the presence of the array, but specification indicates that what would be detected would be the biomarkers. 


Claim 27 is indefinite in reciting “means for detecting absence of primary and metastatic ovarian serous papillary carcinoma” without identifying any corresponding structural component for performing the function. See discussion of means-plus-function claim interpretation previously of record, as well as the rejections under 112(a) above. In this case, the specification does not disclose any structure responsible for performing the claimed function and thus does not clearly link any corresponding structure with the claimed "means". The claims are indefinite because the corresponding structure (or material or acts) of the means-plus-function limitation are not disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See MPEP 2181.

Response to Arguments
The reply does not comply with 37 CFR 1.111 because it states only that the claims are amended, and does not point out specific disagreements with the Office’s contentions. Applicant does not distinctly or specifically point out the supposed errors in the examiner’s action nor reply to every ground of rejection in the prior Office action. 
Claim 1 is currently amended to now recite a group of specific biomarkers, but this was similar to what was previously recited in claims 12, 23, 25 and 28 (claim 28 is now canceled). Thus, it is not apparent how the amendments address the rejections of claims 12 and 28 under § 112(a), which were affirmed in the PTAB decision mailed 10/30/2020. The amendments are also not found to address all affirmed rejections under § 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699